SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x CRESUD S.A.C.I.F. and A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the summary of the payment notice related to the Company’sSeries XII Floating Rate Notes in a principal amount ofARS 102,072,505, due 2014. The Company informs that on November25, 2014, will start the payment of theseventh installment of interests and thethird of principalrelated to the SeriesXII Notes issued onFebruary 22, 2013. Payment Agent: Caja de Valores S.A. Date of effective payment: November25,2014 Number of service to be paid: Seventhinstallment of interests/third of principal Period comprised by the payment: August 22, 2014/November 24, 2014 Concept of payment: Interests (100%), Principal (33.34%) Payment Currency: Argentine Pesos (ARS) Outstanding Capital: ARS 34,030,973.17 Annual Nominal Interest Rate: 24.4037% Interest being paid ARS2,138,774.69 Capitalbeing paid ARS34,030,973.17 Interests will be paid to the noteholders at whose name the Notes were registered onNovember 21, 2014. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets November 20, 2014
